     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-00492-EPG
     Fernando     Gonzalez,                            )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )    (ECF No. 11)
12                                                     )
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 09/14/2019 to 10/14/2019, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1
                                 Respectfully submitted,
 2
 3   Dated: August 22, 2019             PENA & BROMBERG, ATTORNEYS AT LAW

 4
                              By: /s/ Jonathan Omar Pena
 5
                                 JONATHAN OMAR PENA
 6                               Attorneys for Plaintiff

 7
 8
     Dated: August 22, 2019             MCGREGOR W. SCOTT
 9                               United States Attorney
                                 DEBORAH LEE STACHEL
10                               Regional Chief Counsel, Region IX
11                               Social Security Administration

12
                              By: */s/ TINA NAICKER
13                               TINA NAICKER
14                               Special Assistant United States Attorney
                                 Attorneys for Defendant
15
                                 (*As authorized by email on 08/22/2019)
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        2
                                              ORDER
 1
 2
 3                  Pursuant to the stipulation of the parties (ECF No. 11), IT IS ORDERED that

 4   Plaintiff shall have a 30-day extension of time, from 09/14/2019 to 10/14/2019, to serve on

 5   defendant Plaintiff’s Letter Brief. All other dates in the Court’s Scheduling Order shall be
     extended accordingly.
 6
 7
     IT IS SO ORDERED.
 8
 9      Dated:     August 23, 2019                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
